 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GARY D. PEOPLES, JR.                                No. 2:19-cv-02253 TLN AC PS
12                        Plaintiff,
13            v.                                          ORDER
14    NAVY BOARD ANNEX
15                        Defendant.
16

17          On February 26, 2020, defendant filed a motion to dismiss. ECF No. 20. Plaintiff has not

18   opposed the motion. Good cause appearing, IT IS HEREBY ORDERED that within twenty-one

19   days after the filing date of this order, plaintiff shall file and serve an opposition to the motion for

20   summary judgment or a statement of non-opposition. Failure to comply with this order will result

21   in a recommendation that this action be dismissed without prejudice for failure to prosecute,

22   pursuant to Federal Rule of Civil Procedure 41(b).

23   DATED: March 26, 2020

24

25

26

27

28
